Title: Memorandum on Commissions for the Legislative Council of Orleans Territory, 6 November 1804
From: 
To: 


               
                   [on or after 6 Nov. 1804]
               
               inclose to heads of departments for their information of the principles on which the legislative council of Orleans was composed, and of the result.
               to be returned.
               
               The Commissions for the legislative council of Orleans were sent blank to Govr. Claiborne to be filled up as follows.
               
                  
                     Americans.
                     
                     
                     
                  
                  
                     
                     Morgan.
                     
                     
                     
                  
                  
                     
                     Clarke
                     
                     
                     
                  
                  
                     
                     Watkins
                     
                     
                     
                  
                  
                     [
                     Jones. declines acceptance.
                  
                  
                     
                     Romans of the Attacapas. instead of him Kenner is appointed
                  
                  
                     
                     Wikoff of Appelousas.
                     
                  
                  
                     
                     George Pollock
                     }
                     one only of these was to be appointed: but I suspect both are.
                  
                  
                     
                     or Dr. Dow.
                  
                  
                     
                           
                        
                     
                     
                  
                  
                     Creoles.
                     
                     
                  
                  
                     
                     Boré.
                     
                     
                  
                  
                     
                     Poydrasse of Pt. Coupée
                  
                  
                     
                     Bellechasse
                     
                     
                  
                  
                     
                     Dubuys
                     }
                     from these 5. Claiborne was to select 3. but he has excluded the 3. last on acct of their absence. & to make up the number I suspect he has put in both Pollock & Dow, because he says in his letter that ‘excepting Kenner, all the other Counsellors are taken from my list’
                  
                  
                     
                     Cantarelle. Acadn coast
                  
                  
                     
                     Sauvé
                  
                  
                     
                     Detrahan
                  
                  
                     
                     Derbigny
                  
               
            